EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Atty. Walter C. Pledger on March 9, 2022.
The application has been amended as follows: 
IN THE CLAIMS
In claim 3, the recitation “A diaphragm valve assembled with the set of jigs for assembling a valve according to claim 1” is changed to read -- The set of jigs for assembling a valve according to claim 1, wherein the valve is a diaphragm valve--.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art does not disclose or render obvious the set of jigs for assembling a valve comprising the bonnet and the body being fixed independently of each other in a non-rotational state so as to prevent relative rotation between the bonnet and the body, thereby preventing an outer periphery of a diaphragm from twisting in which a lower surface of an outer periphery of the bonnet and an outer seal part of the body are tightly attached to and hold the outer periphery of the diaphragm, in combination with the remaining limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/HAILEY K. DO/Primary Examiner, Art Unit 3753